Citation Nr: 0802683	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  95-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for vascular damage to 
both legs.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss, prior to October 24, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from October 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962. 

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a November 1994 rating decision in which 
the RO denied the veteran's claims for service connection for 
bilateral hearing loss and vascular damage to both legs.  The 
veteran filed a notice of disagreement (NOD) in January 1995, 
and the RO issued a statement of the case (SOC) in August 
1995.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in September 1995.

Before these matters were certified to the Board, in a 
February 1999 rating decision, the RO granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating, for bilateral hearing loss, effective November 18, 
1993.  In a March 1999 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for tinnitus, effective February 24, 1999.  The veteran filed 
NODs with the initial rating assigned for hearing loss and 
the effective date assigned for tinnitus in February and 
April 1999, respectively; the RO issued an SOC as to each 
claim in March and May 1999, respectively; and the veteran 
filed a substantive appeal in response to the SOCs in August 
1999.  

In May 2000, the claims file was transferred to the RO in 
Oakland, California.  In January 2001, the RO issued a 
supplemental SOC (SSOC) which denied the veteran's three 
claims.  

In May 2002, the claims file was transferred back to the RO 
in Los Angeles, California.  In June 2003, the RO issued a 
SSOC which denied the veteran's claim for service connection 
for vascular damage to both legs.  In a July 2003 SSOC, the 
RO denied the veteran's claim for a higher initial rating for 
bilateral hearing loss.  

In February 2004, the veteran withdrew from appeal the claim 
for  an earlier effective date for tinnitus   The RO 
continued the denial of the claims on appeal (as reflected in 
a June 2004 SSOC).
In May 2005, at the veteran's request, the Board remanded 
these matters to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, to afford the veteran a hearing 
before a Veterans Law Judge at the RO.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional medical evidence-consisting 
of both lay and physician statements concerning the veteran's 
physical condition-along with a signed waiver of initial RO 
consideration of the evidence.  The Board accepts the 
additionally-received evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2007).

In November 2005, the Board remanded these matters to the RO 
via the AMC, to include to afford him an audiological 
evaluation at a VA medical facility.  In an August 2007 
rating decision, the RO in Seattle, Washington, granted a 10 
percent rating for the veteran's bilateral hearing loss, 
effective October 24, 2006.  Later that same month, the RO 
continued the denial of the claims on appeal (as reflected in 
an August 2007 SSOC) and returned these matters to the Board 
for further appellate consideration.  (As the appeal with 
respect to bilateral hearing loss initially arose from a 
request for a higher initial rating following a grant of 
service connection, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).  Moreover, although the RO granted a 
higher, 10 percent rating from October 24, 2006, inasmuch as 
higher ratings for the disability are available before and 
after that date, and the veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized the appeal with respect to bilateral hearing 
loss as encompassing both matters set forth on the title 
page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although service medical records reflect a complaint of 
leg pain, no disability involving vascular damage to both 
legs was shown in service or within one year of service, and 
competent medical evidence does not establish a current 
disability related to vascular damage to both legs.

3.  Audiometric testing has revealed, in September 1998, 
Level II hearing in the right ear and Level IV hearing in the 
left ear; in November 1998, Level II hearing in the right ear 
and Level III hearing in the left ear; in June 2003, Level II 
hearing in the right ear and Level I hearing in the left ear; 
and in April 2004, Level I hearing in the right ear and Level 
II hearing in the left ear.

4.  Audiometric testing revealed, in October 2006, Level IV 
hearing in the right ear and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vascular damage 
to both legs are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss, for the period prior to October 24, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 
4.2, 4.7, 4.85 Diagnostic Code (DC) 6100 (as in effect prior 
to June 10, 1999) and 4.86 (2006).

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, from October 24, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, DC 6100, and 
4.86 (2006-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the November 1994 and February 1999 rating decisions on 
appeal.  In this case, such makes sense, inasmuch as those 
rating actions were issued prior to the enactment of the VCAA 
in November 2000.  The March 1999 SOC and January 2001 SSOC 
set forth the criteria for higher ratings for bilateral 
hearing loss.  In a June 2003 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for vascular damage to both legs and a 
higher initial rating for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.   An August 2004 post-rating letter from the 
RO provided the appellant notice of the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  An April 2006 letter 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the August 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006);  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in West Los Angeles and the VA outpatient 
clinic in Bakersfield, California, and reports of VA 
examination and audiological evaluation.  Also of record and 
considered in connection with these claims in the transcript 
of the veteran's August 2005 Board hearing, as well as 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Vascular Damage to Both Legs

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed for cardiovascular disease 
manifested to a compensable degree within one year of 
separation from qualifying service; that presumption is 
rebuttable by contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Medical evidence does not show vascular damage to the 
veteran's legs during service.  Service medical records 
indicate that the veteran was seen for pain in the legs, back 
and head on one occasion while in service in October 1960 
when he was running a high temperature.  His July 1962 
discharge examination revealed no abnormalities of the 
vascular system or of the lower extremities.  

The Board also notes that post-service medical records 
contain no evidence of a current diagnosis related to 
vascular damage to both legs.  Although VA and private 
medical records do refer to complaints involving his lower 
extremities, the preponderance of the medical evidence 
suggests that the veteran's leg problems could be connected 
to a back disorder.  

VA outpatient treatment records dated from February 1989 to 
November 2005 reflect no treatment for any diagnosed vascular 
problems of the legs.  VA medical records indicate the 
veteran occasionally complained of pain in his right knee, 
right thigh, right hip, legs, and feet (see, i.e., records 
dated in April 1990, May 1992, August 2001, October 2002, 
December 2002, July 2003, and September 2004).  
[Parenthetically, the Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).]  

An October 2002 VA medical record includes notation of mild 
degenerative changes involving the right hip joint.  A 
December 2002 VA orthopedic clinic record reveals that, when 
the veteran was seen for a complaint of right knee pain, a 
physical examination of the right leg revealed no deformity 
and no swelling.  X-rays of the right leg showed a poorly 
defined area of sclerosis in the proximal and medial tibia 
measuring 3.3 by 2.4 centimeters with evidence of cortical 
erosion and fragmentation of the tibial tuberosity consistent 
with Old Osgood Schlatter.  VA medical records beginning in 
January 2003 show orthopedic treatment for soft tissue 
swelling of the thigh of unknown clinical significance.  

Private treatment records from October 2004 to August 2006 
from Dr. R.C.Y. and associates in his Bakersfield, 
California, practice reveal that the veteran had a long 
history of low back pain, which was radiating down to the 
bilateral lower extremities.  The veteran was given a lumbar 
epidural steroid injection.  A nerve conduction study of both 
lower extremities was normal and there were no electrical 
findings for peripheral neuropathy.

A December 2005 signed statement from the veteran's private 
podiatrist, T.D.N., D.P.M., stated that the veteran was seen 
that month for chronic pain and inability to walk for any 
length of distance on both of his legs.  It was noted that 
the veteran complained for a number of years of a burning 
pain radiating down through the posterior buttocks and down 
the back of the leg.  Dr. T.D.N. noted that a previous workup 
for nerve conduction studies and a neurological consult led 
VA to conclude that the veteran's problem was secondary to 
disc disease.  The podiatrist noted some deficits in the feet 
or lower extremities consistent with injury to the back and 
disc radiculopathy.  He noted that the veteran's diabetes was 
under good control.  The private podiatrist wrote that he 
suspected that most of the veteran's complaints were the 
result of his chronic back disease and injuries.  

A signed April 2006 letter from a VA podiatrist, R.C.W., 
D.P.M., noted that the veteran had a magnetic resonance 
imaging (MRI) scan about a year earlier which revealed mild 
to moderate degenerative changes without gross disc 
herniation, significant spinal canal stenosis, or significant 
right-sided neural foraminal stenosis.  

In an April 2006 letter,  H.K., M.D., a private physician in 
Bakersfield, California, stated that the veteran had been 
seen in his clinic multiple times for lumbar pain and spasms, 
as well as other problems, and that a MRI scan a year earlier 
showed mild to moderate degeneration changes without gross 
herniation or significant canal stenosis.  Dr. H.K. also said 
that the veteran was permanently disabled due to lumbar back 
and leg pain, that he had diabetes with peripheral neuropathy 
and hypertension, as well as morbid obesity and hearing loss.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the veteran has, or ever has, 
had a disability related to vascular damage to the legs, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, 
competent medical evidence does not establish the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for vascular damage to both legs must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

The Board notes that podiatrists Dr. T.D.N. and Dr. R.C.W. 
submitted medical opinions that the veteran's leg problems 
could be due to chronic back disease and injuries which might 
be due to service; however, without medical evidence of an 
actual current disability, the question of medical nexus to 
service need not be addressed. 

In adjudicating this claim, the Board has considered the oral 
and written assertions of both the veteran and his 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim turns on the matter of medical diagnosis-a matter 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons 
without the appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
render a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for vascular damage to both legs must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as no 
competent evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

III.  Higher Ratings for Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

During the course of this appeal, VA revised the criteria for 
evaluating hearing impairment, effective June 10, 1999.  See 
64 Fed. Reg. 25202 (May 11, 1999).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claims only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  If a higher rating is warranted on the basis of 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the revised pertinent regulations were 
not intended to make any substantive changes, but to add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment.  The 
June 1999 amendment added the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  
Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.  

In this case, it appears that the RO has applied both the 
former and revised  criteria, appropriate.  Hence, the Board 
will do likewise.

A.  For the Period Prior To October 24, 2006

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, for the period prior to 
October 24, 2006, the veteran's bilateral hearing loss has  
appropriately been rated as noncompensably disabling

On VA-contracted audiological evaluations in September 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
50
80
LEFT
       
35
45
50
60
55

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the veteran's right ear and 80 percent in his 
left ear.  Puretone threshold average for the right ear was 
51 decibels (dB) and pure tone threshold average for the left 
ear was 53 dB.  The VA contracted audiologist diagnosed 
bilateral mild to profoundly sloping sensorineural hearing 
loss.

On VA-contracted audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
50
90
LEFT
       
25
35
35
60
60

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the veteran's right ear and 80 percent in his 
left ear.  Puretone threshold average for the right ear was 
50 dB and pure tone threshold average for the left ear was 48 
dB.  

Applying the criteria for evaluating hearing loss to 
September 1998 findings results in a designation of no more 
than a Level II impairment in the right ear and Level IV 
impairment in the left ear, based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant a 0 percent (noncompensable) rating under 38 C.F.R. 
§ 4.85, DC 6100.  

Applying the criteria for evaluating hearing loss to the 
November 1998 findings results in a  designation of  Level II 
impairment in the right ear and Level III in the left ear, 
based on application of the reported findings to Tables VI 
and VII.  These findings warrant a 0 percent (noncompensable) 
rating under 38 C.F.R. § 4.85, DC 6100.  

On VA-contracted audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
60
80
LEFT
       
30
30
40
55
50

Speech recognition scores on the Maryland CNC Word List were 
84 percent in the veteran's right ear and 92 percent in his 
left ear.  Puretone threshold average for the right ear was 
55 dB and pure tone threshold average for the left ear was 44 
dB.  The VA audiologist diagnosed mild low-to-mid frequency 
neurosensory hearing loss changing to moderately-severe to 
severe high frequency neurosensory hearing loss in the right 
ear and mild low-to-mid frequency neurosensory hearing loss 
changing to moderate high frequency neurosensory hearing loss 
in the left ear.  

On VA-contracted audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
80
LEFT
       
30
35
45
65
55

Speech recognition scores on the Maryland CNC Word List were 
92 percent in the veteran's right ear and 88 percent in his 
left ear.  Puretone threshold average for the right ear was 
51 dB and pure tone threshold average for the left ear was 50 
dB.  The VA audiologist diagnosed mild low-to-mid frequency 
neurosensory hearing loss changing to moderately-severe high 
frequency neursosensory hearing loss bilaterally.  The 
audiologist also noted that the appellant had attempted in 
two different hearing evaluations to exaggerate the severity 
of his hearing deficit and that future audiological 
evaluations should be performed with this in mind.  The 
report of the April 2004 VA audiological evaluation also 
reflects findings recorded the month before that were deemed 
excessively severe and discarded as not credible.

During his Board hearing in August 2005, the veteran 
testified that he wore hearing aids, but left his last job as 
an insurance broker because he had difficulty hearing clients 
speak over the telephone (Transcript at pp. 3-6).  

Applying the criteria for evaluating hearing loss to the 
results of the June 2003 VA contracted audiological 
examination results in a designation of no more than a Level 
II impairment in the right ear and Level I impairment in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings warrant a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  

Applying the criteria for evaluating hearing loss to the 
results of the April 2004 VA contracted audiological 
examination results in a designation of no more than a Level 
I impairment in the right ear and Level II impairment in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings warrant a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  

As the foregoing demonstrates, for the period prior to 
October 24, 2006, all the veteran's VA audiological 
evaluations have revealed hearing acuity designations 
corresponding to a noncompensable rating.  The Board also 
notes that, since June 10, 1999, audiometric testing has not 
revealed exceptional patterns of hearing impairment, as 
defined by 38 C.F.R. § 4.86.  

As a final note, the Board points out that, while the veteran 
submitted the reports of two non-VA audiograms, dated in 
September 2003 and February 2004, the results of the 
audiograms were in graphical form and were not numerically 
interpreted.   Therefore, the Board may not consider these 
reports as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data).

B.  Period Since October 24, 2006

On VA audiological evaluation in October 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
90
LEFT
       
25
35
40
65
55

Speech recognition scores on the Maryland CNC Word List were 
76 percent in the veteran's right ear and 64 percent in his 
left ear.  Puretone threshold average was 50 dB in the right 
ear and 49 dB in the left ear.  The VA audiologist assessed 
mild to profound sensorineural hearing loss between 2000 and 
4000 Hz for the veteran's right ear, and mild to moderately-
severe sensorineural hearing loss from 1000 to 4000 Hz for 
his left ear.

Applying the criteria for evaluating hearing loss to the 
results of the October 2006 VA audiological evaluation 
results in a designation of no more than a Level IV 
impairment in the right ear and Level V impairment in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings warrant a 10 percent 
rating under 38 C.F.R. § 4.85, DC 6100.  The Board points out 
the October 2006 audiological evaluation did not yield pure 
tone thresholds meeting the definition of an exceptional 
pattern of hearing impairment for either ear under 38 C.F.R. 
§ 4.86. 

C.  Both periods

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, there is no basis for any 
further staged rating of the disability, pursuant to 
Fenderson, and the claims for an initial compensable rating 
for bilateral hearing loss, prior to October 24, 2006, and 
for a rating in excess of 10 percent for that disability, 
from October 24, 2006, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, given the 
mechanical method of deriving ratings for hearing loss, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for vascular damage to both legs is 
denied.

An initial, compensable rating for bilateral hearing loss, 
prior to October 24, 2006, is denied.

A rating in excess of 10 percent for bilateral hearing loss, 
from October 24, 2006, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


